Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,202,937. Although the claims at issue are not identical, they are not patentably distinct from each other because the elimination of an element such as the compression feature has been found obvious where such features were not desirable.  In the instant case, claim 1 is broad than the previous patent by the omission of such an element and the helical groove angle of 360 degrees.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The structure of something that is “a compound opening” and “having at least two locking-opening portions” as called for in claim 10 is not clear.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) s 1-5, 8-10, 12-16, and 20 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sill 7,048,636.
Shown with respect to claims 1, 3, 12, and 15 is at least one outer cylindrical body 28 configured to be pressed into a blind hole in a bowling ball, the outer cylindrical body having a smooth outer wall and a hollow inner bore with an inner bottom wall having an engagement feature 47; at least one inner thumb insert comprising an inner thumb slug 51 formed of a first material and having an access opening therethrough shown in fig. 4A that is capable of being drilled (col. 5, ln. 59) to form a sized-thumb hole; a sleeve 60 formed of a second material and secured to the inner thumb slug, wherein the thumb slug is accessible at an open top end of the sleeve and a base encloses a bottom end.   A corresponding engagement feature 54 is formed on an exterior surface of the sleeve to allow the inner thumb insert to be rotationally inserted into the outer cylindrical body, wherein a fastener-head feature shown in fig. 4C is defined in the base of the sleeve and is accessible through the access opening to allow the inner thumb insert to be mated to the outer cylindrical body with a tool adapted (col. 4, lh. 45) to engage the fastener-hex head feature.  
The use of adhesive as called for by claim 2 is considered shown in the bonding of the liner 60 (col. 4, ln. 28).  
The different materials second material has a yield strength greater than the first material as called for by claims 3 and 4 is shown in the elastomeric material of the sleeve (col. 4, ln. 27).   
Claim 5 is considered shown with inner thumb insert has a locking hook 54, and the outer cylindrical body has a locking slot 41, wherein the locking hook is cinched into the slot with an interference fit when the inner thumb insert is in a final set position with the outer cylindrical body.  
Element 41 is considered to be a helical groove as called for by claim 8
The shown hex opening is considered a fastener-head feature comprises a keyed opening as called for by claim 9 and the corner angles of the hexagonal shape can be described as slots extending from a central opening meeting the recitations of claim 10. 
In view of the 112 rejection above of claim 11, no real meaningful comparison to the art can be made without clarification as to the scope of the claim. 
Claim 13 is met where such can be exchanged with a different insert as set forth at col. 1, ln. 59). 
13. The system of claim 1, further comprising at least two inner thumb inserts configured to be drilled to various thumb-hole sizes and interchangeable in the outer cylindrical body.  
Claim 14 is considered intended us and is found an inherent capability of Sill. 
Claim 16 is considered shown in fig. 5. 
As to claim 20, 54 is considered a locking hook, and 41 a locking slot, wherein the locking hook is cinched into the slot when the inner thumb insert is in a final set position with the outer cylindrical body.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) s 17 and 18 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Sill.
Where Sill’s fig. 5 suggests an angle of his helical engagement feature to fully seat in less that 360-degrees or rotation as called for by claims 17 and 18, changing the size of the slot and the angle to increase the amount of rotation would have been an obvious matter of design choice. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
20. The system of claim 15, wherein the inner thumb insert has a locking hook, and the outer cylindrical body has a locking slot, wherein the locking hook is cinched into the slot when the inner thumb insert is in a final set position with the outer cylindrical body.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sill in view of Haisley 7,074,130.
While Sill does not appear to discuss any type of alignment indicator, Haisly teaches that such a mark 59 can be used to determine when the elemets are aligned. To have included such a feature in Sill would have been obvious in order to indicate whether the elements are properly engaged.  

Claim(s) s 1-20 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Penxa 2015/0119156 in view of 2009/0048033.
 	As to claims 1 and 3, Penxa is considered to show at least one outer cylindrical body 112 configured to be pressed into a blind hole in a bowling ball, the outer cylindrical body having a smooth outer wall and a hollow inner bore with an inner wall having an engagement feature 128; at least one inner thumb insert 114.  However, his insert lacks an inner thumb slug formed of a first material and having an access opening therethrough.  In a similarly structured removable thumb insert with the engagement feature at the bottom, Shockley teaches the use of a sleeve to adjust different finger hole drillings using inner slugs of a different material such as Turbo 2-N-1 or Switch Grip [0020]. To have included a inner removable thumb insert or “slug” in Penxa would have been obvious in order to allow one to switch inserts or different sizes. 
	Penxa shows a fastener-head feature to allow the inner thumb insert to be mated to the outer cylindrical body with a tool adapted to engage the fastener-head feature [0027].  
	As to claim 2, it is considered known to secure removable thumb inserts using adhesive. 
Claim 4 is considered fairly taught where the yield strength of the sleeve is greater that of the rubber insert.  
The inner thumb insert has a locking hook 240, and the outer cylindrical body has a locking slot 244 as called for by claim 5. 
The corresponding features of claim 6-20 are considered to be clearly anticipated in applicant’s earlier application and a one to one correspondence with the elements being recited is presumed clear.
As to claim 13, the resulting thumb inserts of the suggested combination are considered capable of being drilled meeting the limitations of the claim. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Pierce whose telephone number is (571)272-4414 and E-mail address is bill.pierce@USPTO.gov. For emergency assistance, supervisory assistance can be obtained with Melba Bumgarner at (571)272-4709.
If attempts to reach the examiner by telephone are unsuccessful, communication via email at the above address may be found more effective. Where current PTO internet usage policy does not permit an examiner to initiate communication via email, such are at the discretion of the applicant.  However, without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me by responding to this inquiry by electronic mail. I understand that a copy of these communications will be made of record in the application file.” 

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/WILLIAM M PIERCE/           Primary Examiner, Art Unit 3711